Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 1 of 20 PageID 2395




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA


      JOHN DOE,                                         Case No. 6:20-cv-01220-WWB-LRH

      Plaintiff,                                         Judge: BERGER

      v.                                                 EMERGENCY MOTION FOR
                                                         TEMPORARY RESTRAINING
      EMBRY-RIDDLE AERONAUTICAL                          ORDER
      UNIVERSITY, INC.

      Defendant




             Plaintiff John Doe, respectfully submits this Court issue a Temporary Restraining

  Order. Plaintiff seeks an Order of this Court allowing him to remain a student at Embry

  Riddle Aeronautical University (“ERAU”) while this Court considers the Motion for a

  Preliminary Injunction.1 This Motion is presented on an Emergency Basis because

  classes for the fall semester started on August 30, 2021. (Def. Memo., Doc#111,

  PageOD#1799.)           Accordingly, this Motion is necessary to maintain the status quo of

  Plaintiff being able to continue his studies.

             Pursuant to Local Rule 6.01(a)(5) a proposed order accompanies this Motion.




  1
      Local Rule 3.01(a) statement of the precise relief requested and basis for the request:
  Pursuant to Fed. R. Civ. P. 65 and the equitable “judicial power” vested in Article III courts,
  Plaintiff seeks a temporary restraining order as follows:
             Defendant is prohibited from imposing any disciplinary sanctions against
             Plaintiff related to the alleged sexual misconduct described in the Complaint.
             Defendant shall restore Plaintiff as a student in good standing and Plaintiff shall
             continue to receive any scholarships and/or financial aid he was receiving prior
             to the imposition of disciplinary sanctions.

                                                    1
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 2 of 20 PageID 2396




                                       MEMORANDUM

  A.    Necessity Of Immediate Relief

        Plaintiff originally filed a Motion for Preliminary Injunction on July 9, 2020. (Doc#4.)

  As a result of a “Status Quo Agreement” between the parties that permitted Plaintiff to

  attend school on-line, Plaintiff withdrew the Motion. (Doc#36, Doc#41.) The Status Quo

  Agreement was extended for classes in Spring 2021.

        Plaintiff filed a renewed Motion for Preliminary Injunction on March 24, 2021

  designed to permit him to attend classes in the fall.2 (Doc#85.) Plaintiff requested a

  hearing on this Motion on the same date. (Doc#86.) Plaintiff also submitted substantial

  evidence in support of the Motion. (Doc#87.) This Motion has been fully briefed and

  remains pending before the Court.

        Cross Motions for summary judgment are also pending before the Court. (Doc#96,

  Doc#101.)

        In the interim, the Court denied Defendant’s Motion to Dismiss; in doing so, the

  Court rejected many of the same arguments Defendant presented in opposition to the

  Motion to Dismiss. (Doc#128.)

        Without immediate relief from the Court, Plaintiff faces immediate irreparable harm

  from the delay in his education. Courts have found actions delaying or disrupting a

  claimant's education to present irreparable harm. Doe v. Rhodes College, W.D.Tenn. No.

  2:16-cv-02308, 2016 U.S. Dist. LEXIS 201165, at *22 (Oct. 25, 2016), citing Marshall v.

  Ohio University, S.D.Ohio No. 2:15-cv-775, 2015 U.S. Dist. LEXIS 31272 (Mar. 13, 2015),


  2
    As part of the Status Quo Agreement, the parties agreed that “Defendant is precluded
  from arguing that any delay as a result of this Agreement in seeking injunctive relief from
  the Court by Plaintiff is evidence that Plaintiff will not suffer irreparable harm…”.

                                               2
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 3 of 20 PageID 2397




  at *9 (S.D. Ohio 2015) (“[Plaintiff's] suspension effectively denied him the benefit of the

  work already performed in the classes this semester and delayed the completion of his

  degree.”); Doe v. Rector & Visitors of George Mason Univ., 179 F. Supp. 3d 583, 587

  (E.D.Va.2016) (“there can be no doubt that plaintiff has suffered an irreparable injury…

  The clock cannot be turned back… to allow plaintiff to resume his course of study on his

  preferred schedule”); King v. DePauw Univ., S.D. Ind. No. 2:14-cv-70, 2014 U.S. Dist.

  LEXIS 117075, , at *13 (Aug. 22, 2014) (finding irreparable harm where plaintiff would

  “forever have either a gap or a senior-year transfer on his record," noting the inevitability

  of questions by future employers or graduate schools for which "any explanation is

  unlikely to fully erase the stigma").

         Federal courts have granted preliminary injunctive relief prohibiting private

  universities from implementing discipline against students accused of sexual misconduct.

  See e.g. Doe v. Univ. of Notre Dame, N.D.Ind. No. 3:17CV298, 2017 U.S. Dist. LEXIS

  69645 (May 8, 2017); Doe v. Middlebury College, D.Vt. No. 1:15-cv-192-jgm, 2015 U.S.

  Dist. LEXIS 124540 (Sep. 16, 2015); King v. DePauw Univ., No. 2:14-cv- 70, 2014 U.S.

  Dist. LEXIS 117075 (S.D. Ind. Aug. 22, 2014). Courts have similarly granted injunctive

  relief against public colleges and universities, finding that students faced irreparable harm

  from the imposition of school discipline. See e.g. Doe v. Rector & Visitors, W.D.Va. Civil

  Action No. 3:19CV00038, 2019 U.S. Dist. LEXIS 108990 (June 28, 2019); Doe v. Univ.

  of Michigan, 325 F. Supp. 3d 821, 826 (E.D.Mich. 2018); Nokes v. Miami Univ., S.D.Ohio

  No. 1:17-cv-482, 2017 U.S. Dist. LEXIS 136880 (Aug. 25, 2017); Ritter v. Oklahoma,

  W.D.Okla. No. CIV-16-043 8-HE, 2016 U.S. Dist. LEXIS 60193 (May 6, 2016); Doe v.

  Penn. State Univ., M.D.Pa. No. 17-CV-01315, 2017 U.S. Dist. LEXIS 132186 (Aug. 18,



                                               3
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 4 of 20 PageID 2398




  2017); Doe v. Univ. of Cincinnati, 223 F. Supp. 3d 704 (S.D. Ohio 2016), aff’d 872 F.3d

  393 (6th Cir. 2017); Roe v. Adams- Gaston, S.D.Ohio No. 2:17-cv-945, 2018 U.S. Dist.

  LEXIS 185697 (Apr. 17, 2018).

  B.    Relevant Facts

        Plaintiff is a student at Embry-Riddle Aeronautical University (“ERAU”). ERAU is

  a private university in Daytona Beach, Florida. Doe is training to be a pilot. He is also a

  student-athlete who received a scholarship.

        ERAU has adopted a “Civil Rights Equity & Sex / Gender Based Harassment,

  Discrimination, and Sexual Misconduct Policy.” (Doc#1-5.) This is referred to as the

  “Sexual Misconduct Policy. The Sexual Misconduct Policy states that it was adopted, in

  part to comply with various guidance from the Department of Education, including the

  2011 Dear Colleagues Letter. Allegations of sexual misconduct are reported to and

  investigated by the school’s Title IX Coordinator.3 ERAU has adopted a “Civil Rights

  Equity & Sex/Gender-Based Harassment, Discrimination, and Sexual Misconduct

  Resolution Process.” This is referred to as the “Resolution Process.” (Doc#1-6.) The

  Resolution Process sets forth procedures ERAU employs to investigate and adjudicate

  allegations of violations of the Sexual Misconduct Policy. The Resolution Process

  provides that allegations of sexual misconduct are handled by what is referred to as the

  “single investigator model.” The Title IX Coordinator assigns an investigator to interview



  3
   The Sexual Misconduct Policy requires that “there must be clear, knowing, and voluntary
  consent prior to and during sexual activity.” The Sexual Misconduct Policy prohibits
  sexual activity with “someone you know to be or should know to be incapacitated.” The
  definition of “incapacitated” in the Sexual Misconduct Policy is complicated and confusing
  but, in regard to alcohol use, provides that “incapacitation is a state beyond drunkenness
  or intoxication.” (Doc#1-5, PageID#50-51)

                                                4
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 5 of 20 PageID 2399




  witnesses, gather evidence, and determine if a violation of the Sexual Misconduct Policy

  has occurred. (Doc#1-6, PageID#87-89.)          ERAU promises as “a fundamentally fair

  resolution” and a decision based solely on evidence presented during the resolution

  process that is “credible, relevant, based on fact, and without prejudice.”4 (Doc#1-6,

  PageID#100-101.) The Resolution Process provides for a limited appeal.

         John Doe was accused of sexual misconduct arising out of events that occurred

  on October 26-27, 2019 (the “Incident”). Simply: John Doe and Jane Roe engaged in

  sexual activity after drinking at a Halloween party. Both John Doe and Jane Roe claim to

  have been intoxicated. Jane Roe submitted a complaint to the ERAU Title IX Office

  alleging that she was the victim of a sexual assault. (Report (filed under seal) at 4.) The

  basis for Jane Roe’s complaint was, essentially, that she was too intoxicated to consent

  to sexual activity.5 (See e.g. Report at 47.) During an initial meeting with the ERAU Title

  IX Coordinator, John Doe informed the Title IX Coordinator that he was very intoxicated

  when he engaged in sexual activity with Jane Roe. (Dammer Depo., Doc#87-1 at 78.)

  The Title IX Coordinator did not act on this statement or initiate an investigation into

  possible misconduct by Jane Roe. (Doc#4-1, PageID#127-129.) After a ‘mediation’ was




  4
   Many traditional due process-type protections are not present. The accused student is
  not permitted to remain silent and is not presumed innocent. There is no hearing. Students
  accused of sexual misconduct are not given an opportunity to question their accusers or
  any adverse witnesses.
  5
    The conclusion of the Report makes clear that incapacitation due to intoxication is
  the basis for the conclusion that she did not consent to sexual activity:
         The evidence shows that the respondent should have known that the
         reportercould not make rational, reasonable decisions and lack the capacity
         to give knowing consent.
  (Report at 55.)

                                              5
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 6 of 20 PageID 2400




  unsuccessful, on January 8, 2020, John Doe was informed that Jane Roe had “requested

  to move forward with a formal Title IX investigation.” (Report at 4-5.)

         On January 10, 2020, John Doe submitted a report to the Title IX Office alleging

  that he, too, was the victim of sexual misconduct. In this report, John Doe indicated that

  on the night of the incident, he was “too intoxicated to consent to the sexual acts of [Jane

  Roe.]” (Doc#4-1, PageID#129; January 10, 2020 Complaint.) ERAU did not respond to

  John Doe’s complaint against Jane Roe. (Doc#4-1, PageID#129-130; Dammer Depo.,

  Doc#87-1, at 54-58.) Instead, ERAU conducted an investigation solely into the allegations

  against John Doe. During the investigation, John Doe again indicated that he was too

  intoxicated to engage in consensual sexual activity with Jane Roe. John Doe also

  provided the investigator with sworn statements supporting his version of events. (Doc#4-

  2, PageID#133.)

         On March 24, 2020, John Doe was informed that the Title IX investigation was

  completed and that he had been found responsible for “Non-Consensual Sexual

  Intercourse” because Jane Roe was incapacitated when she consented to sexual activity

  with John Doe. The Outcome Letter did not address John Doe’s claim that he was a victim

  of sexual misconduct because he, too, was intoxicated. (Doc#1-2.)

         On April 1, 2020 John Doe submitted an appeal, referred to by ERAU as a

  “Request for Reconsideration.” John Doe noted that he had submitted a claim that he was

  a victim of sexual misconduct which had not been addressed. John Doe also noted

  various procedural irregularities. (Doc#87-11.) The Appeal was reviewed by the Associate

  Dean of Students & Title IX Coordinator for the ERAU campus in Arizona. She identified

  concerns about bias, granted John Doe’s appeal, and ordered that case to be reviewed



                                               6
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 7 of 20 PageID 2401




  by a new investigator. (Doc#1-3.) The new investigator only read the report -- he did not

  conduct any new investigative work or speak to any witnesses. On June 10, 2020 the

  new investigator issued an Outcome Letter. This letter is substantially similar to the

  Outcome Letter and summarily dismissed John Doe’s claim that he was also

  incapacitated. (Doc#1-4.) John Doe was dismissed from ERAU. He faces, inter alia,

  damage to his academic and professional reputations. He will be limited in his ability to

  enroll at other institutions of higher education and to pursue a career. (Doc#4-1,

  PageID#130-131.)

  C.     Standard

         The standard of review for a temporary restraining order is the same as that for a

  preliminary injunction. Viera v. Major League Baseball Ents., M.D.Fla. No. 8:01-CV-1037,

  2001 U.S. Dist. LEXIS 26155, at *4 fn 2 (June 4, 2001), citing United States v.

  Metropolitan Dade County, 815 F. Supp. 1475, 1477 (S.D. Fla. 1993). To justify a

  preliminary injunction the movant must demonstrate: (1) a substantial likelihood of

  success on the merits; (2) irreparable injury will be suffered unless the injunction issues;

  (3) the threatened injury to the movant outweighs whatever damage the proposed

  injunction may cause the opposing party; and (4) if issued, the injunction would not be

  adverse to the public interest. Clewiston Commons Ltd. Liab. Co. v. City of Clewiston,

  M.D.Fla. No. 2:18-cv-339, 2019 U.S. Dist. LEXIS 19923, at *7 (Feb. 7, 2019), quoting

  Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

  D.     Plaintiff Has A Substantial Likelihood of Success

         1.     Selective Enforcement Claim

         To prevail on a Title IX Selective Enforcement claim, Plaintiff must demonstrate

  that a similarly-situated member of the opposite sex was treated more favorably. Doe v.

                                               7
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 8 of 20 PageID 2402




  Embry-Riddle Aeronautical Univ., M.D.Fla. No. 6:20-cv-1220, 2021 U.S. Dist. LEXIS

  128761 (May 28, 2021); Doe v. Cummins, 662 F. App'x 437, 452 (6th Cir. 2016). In a

  selective enforcement claim, a plaintiff alleges that the decision to initiate proceedings or

  the penalty imposed was affected by plaintiff's gender. Yusuf v. Vassar Coll., 35 F.3d 709,

  715 (2d Cir. 1994). Plaintiff succeeds if he can demonstrate that a person of the opposite

  sex was in similar circumstances and was treated more favorably. Doe v. Univ. of the

  South, 687 F. Supp. 2d 744, 756 (E.D. Tenn. 2009).

         On January 10, 2020 John Doe submitted a Complaint of Misconduct against Jane

  Roe. (January 10, 2020 Complaint, Doc#87-7.) Jane Roe was not investigated for

  violating the sexual misconduct policy after John Doe’s complaint. Jane Roe was never

  even informedabout the allegation. (Dammer Depo., Doc#87-1 at 88.) No outcome letter

  was ever produced. The Title IX Coordinator admitted in her deposition that there should

  have been a clear and unambiguous finding in the Report on John Doe’s complaint:

         Q …Would that report include a clear statement of the allegation by the –
         by the complainant?
         A full report, yes.
         Q And would that report then include a finding about whether the accused
         student was responsible or not responsible for that allegation?
         A Yes.
         Q Okay. In other words, there shouldn't be any ambiguity? If there's a
         complaint there should be some document out there that says, “This is the
         allegation that Embry-Riddle looked at. This is the result of our
         investigation”?
         A Yes.

  (Dammer Depo., Doc#87-1 at 46-47 (objection omitted).)6 The            Report    does    not



  6
    The Title IX Coordinator claimed in her deposition that the school “basically merged the
  case.” No documentation supports this claim. (See e.g. Dammer Depo., Doc#87-1, at 91.)
  The Title IX Coordinator lied about this. She said she “checked with” a representative of
  an organization that provides advice and training to schools on Title IX matters about this
  issue. This representative, according to her deposition testimony, “recommended that we
                                               8
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 9 of 20 PageID 2403




  contain such astatement describing the result of John Doe’s complaint.

         John Doe’s claim fits squarely within existing case law. Courts have held that a

  student states a viable Title IX Selective Enforcement claim where the school only

  investigates one party when both allege that they engaged in sexual activity while

  intoxicated. “An accused student and his or her accuser can be compared to show

  selective enforcement if the parties allege misconduct against each other.” Rossley v.

  Drake Univ., 342 F. Supp. 3d 904, 933 (S.D.Iowa 2018), citing Stenzel v. Peterson,

  D.Minn. No. 17-580, 2017 U.S. Dist. LEXIS 148467 (Sep. 13, 2017). In Rossley, a court

  found that a viable Title IX claim existed where the male student, as in this case, told a

  school official he might be the victim of a sexual assault.8 The school official declined to

  initiate an investigation into the allegations of the female student. Notably, in Rossley, the

  knowledge of the school officials alone was sufficient to create an inference that sexwas

  a motivating factor in a school’s decision to discipline a student. The court said,

            Although Defendants claim Plaintiff cannot allege facts to show any
            possible disparate treatment was motivated by gender, the disputed facts
            themselves— whether an arguably similarly situated man and woman
            were treated differently—raise the specter of gender bias…

  Rossley, 342 F. Supp. 3d at 934-935.

         John Doe and Jane Roe are similarly situated in that their conduct was nearly

  identical: (i) they both engaged in the exact same sexual conduct; (ii) they both admitted

  to drinking; (iii) they both claimed the other initiated sexual activity; and (iii) they both




  just merge or hold off” on the investigation of John Doe’s allegations “and do this after the
  other case was done.” (Dammer Depo., Doc#87-1 at 55.) The representative has
  submitted an Affidavit denying that she provided advice to ERAU and stating, further, that
  she would have advised the school that the claim by John Doe could not be summarily
  rejected and ignored. (Affidavit of Sandra Shuster, Doc#87-12.)

                                                9
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 10 of 20 PageID 2404




  submitted formal complaints alleging that they were incapable of providing consent. (See

  e.g. Doc#4-1, PageID#129.) They both should have received the same initial treatment

  or, at a minimum, be subject to investigation.9 Tellingly, John Doe was suspended from

  his athletics team on the basis of only an allegation prior to anyinvestigation; Jane

  Roe was not suspended from her athletics team after John Doe lodged a similar

  accusation.7 (Id.) This type of disparate treatment, courts have recognized, demonstrates

  gender bias and a selective enforcement violation under Title IX. In Doe v.Brown Univ.,

  327 F. Supp. 3d 397 (D.R.I. 2018), the court indicated that this was sufficientto create a

  Title IX selective enforcement issue. The court said:

        Both [the male student] and [the female student] were students at Brown.
        Bothbrought complaints of sexual assault. Both complaints of sexual assault
        occurred, at most, within six months of each other. Brown investigated [the
        female student’s] complaint; it ignored [the male student’s] complaint. While
        thetwo are not exactly identical, the allegations as pleaded present [the male
        student] and [the female student] as similarly situated.

  227 F. Supp. 3d at 413. Other courts have reached a similar conclusion. See Doe v.

  Syracuse Univ., N.D.N.Y. No. 5:17-cv-787 (TJM/ATB), 2020 U.S. Dist. LEXIS 75995, at

  *33-35 (Apr. 30, 2020) (denying cross motions for summary judgment where both male


  7
   Jane Roe requested that John Doe be suspended form his athletics team; the Title IX
  Coordinator agreed even though there has been no investigation. (Doe Aff. ¶3; Dammer
  Depo., Doc#87-1 at 84-85.) John Doe’s faculty advisor believed this was evidence of bias.
  She testified at her deposition:
            One of the things that John Doe brought up in every meeting that I
            attended was his request for clarification as to why he had been removed
            from the trackteam and he was not allowed to train with the team, and he
            had -- he requested clarification on that and he had offered several
            potential options or solutions that would allow himself and the Reporter to
            train where they would not overlap or other options, and the Title IX
            Coordinator's responses to these requests justdidn't seem authentic.
  (Steinhauer Depo., Doc#87-3 at 49.)


                                              10
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 11 of 20 PageID 2405




  and female engaged in sexual activity when intoxicated; “there are questions of fact about

  whether gender bias motivated the fact that [the male student] received a penalty for the

  incident and [the female student] did not.”); Doe v. Amherst Coll., 238 F. Supp. 3d 195,

  223 (D. Mass. 2017) (“when the College learned [the female student] may have initiated

  sexual activity with [plaintiff] while he was... incapable of consenting, the College did not

  encourage him to file a complaint, consider the information, or otherwise investigate”).

         ERAU’s conduct demonstrates favoritism toward women and shows that ERAU

  operates according to a stereotypical view of males as sexual aggressors and females as

  passive, a view that men are responsible for obtaining consent from women but not the

  other way around.11 This gender stereotype, sometimes known as “traditional sexual

  scripts,” governs women and men’s behavior during sexual encounters. According to this

  stereotype, men are perceived as “willing and at all times ready for sex” while womenare

  perceived to desire sex only within the context of a stable, monogamous relationship.The

  failure of ERAU to conduct an investigation into Jane Roe, thus, is not accidental.

  Professor Gruber, an expert in the relationship between gender stereotypes and the legal

  rules, principles, and practices governing gender violence, has examined the facts of this

  case. She explains the influence of gender stereotypes and sexual scripts on ERAU’s

  actions:

         …ERAU acted in a manner consistent with the application of the traditional
         sexual script and the gender stereotypes therein. The decision of ERAU to
         notinvestigate John Doe’s claim that he was experienced a nonconsensual
         sexualassault by Jane Roe was consistent with the stereotypical view of men
         as sexual aggressors and women as passive gatekeepers. The failure to
         investigate John Doe’s claim that he was too incapacitated to consent to
         sex, despite evidence of his intoxication, is indicative of a presumption that
         John Doe, a man, could not have been the victim of sexual assault by Jane
         Roe, thathe was “willing and at all times able” to have sex, and that his
         intoxication did not matter because, regardless of his level of drunkenness,

                                               11
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 12 of 20 PageID 2406




            he was a pursuer who benefitted from the “achievement” of sexual
            intercourse.

  (Doc#4-3, PageID#140-141.)8 ERAU, it may be inferred, adopted this stereotyped view

  in response to pressure from the Department of Education. Purdue Univ., 928 F.3d at

  668; Miami Univ., 882 F.3d at 594; Univ. of the Sciences, 961 F.3d at 210; Doe v. Regents

  of the Univ. of Minnesota, 999 F.3d 571, 578 (8th Cir. 2021). These decisions accept that

  pressure from the Department of Education ushered in a more rigorous approach to

  campus sexual misconduct allegations and found that alleged university overreaction is

  relevant to alleging a plausible Title IX discrimination claim.

            The ERAU investigation also relied on other stereotypes. The ERAU investigation

      relied on the stereotypical claim that a man cannot be incapacitated if he is able to

      maintain an erection and engage in intercourse. (Report at 52.) However: the Title IX

      Coordinator and Investigator admitted in their depositions that this stereotype is not

      accurate. (Dammer Depo. at 62; Meyers-Parker Depo. at 70-71.) Even worse: the

      investigative file contained a medical paper indicating that this was untrue – but this was




  8
    ERAU’s Sexual Misconduct Policy acknowledges that it was adopted to comply with
  directives from the Department of Education. Professor Gruber explains that this likely
  encouraged ERAU to rely upon gender stereotypes in reaching a conclusion in this case:
            ERAU like other schools nationwide faced the risk that a process favorable
            to the respondent or a finding of nonresponsibility would invite federal
            investigation and sanction, which could result in loss of eligibility for federal
            funding. Importantly, adherence to the entrenched gender stereotypes…
            generally makes it easier to find male respondents responsible for
            incapacitated and nonconsensual sex in a mutual intoxication situation
            because the man is necessarily the sexual pursuer responsible for obtaining
            sober consent and the woman is necessarily the passive gatekeeper. The
            stereotypes thus aligned with ERAU’s interest in avoiding federal
            investigationand sanction.
  (Doc4-3, PageID#141.)

                                                   12
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 13 of 20 PageID 2407




   also ignored. (Dammer Depo., Doc#87-1 at 66-67.) John Doe, thus, has a substantial

   likelihood ofsuccess on his claim that he was unfairly investigated or disciplined where

   a similarly- situated female, Jane Roe, was not.13 Cf. Rolph v. Hobart & William Smith

   Colleges, 271 F. Supp. 3d 386, 402 (W.D.N.Y. 2017) (student alleged gender bias, in

   part, on the fact that school “panel questioned him extensively about whether he was

   intoxicated… but failed to question her about whether he appeared intoxicated; this,

   according to Plaintiff, ‘is consistent with a view of men as predators and women as

   guardians of virtue’”).

         2.     Breach of Contract Claim

         A student and a private university in Florida have a contractual relationship. John

  B. Stetson Univ. v. Hunt, 88 Fla. 510, 102 So. 637 (1924); Sharick v. Southeastern

  University of Health Sciences, Inc., 780 So.2d 136, 138 (Fla. 3rd DCA 2000). The terms

  of this relationship are generally set forth in university catalogs, student manuals, student

  handbooks, and other university policies and procedures. Ali v. Stetson Univ., Inc., 340

  F.Supp.2d 1320, 1328 (M.D. Fla. 2004), quoting Univ. of Miami v. Militana, 184 So.2d

  701, 704 (Fla. 3d DCA 1966).

                a.      The Conduct Occurred Off Campus

         The Sexual Misconduct Policy cannot be applied to John Doe’s alleged conduct.

  The Sexual Misconduct Policy unambiguously states that the “jurisdiction” of the policy is

  limited to “activities on University owned and or operated property.” (Doc#1-5,

  PageID#49.) The alleged conduct in this case occurred at a private party at private house

  off campus. (Doc#4-1, PageID#128.) As a result, the school did not act in accordance

  with the express terms and conditions of its policy.



                                               13
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 14 of 20 PageID 2408




               b.     ERAU Did Not Provide A Fair Process

        The Sexual Misconduct Policy and Resolution Process contain a number of

  guarantees of fundamental fairness. The Resolution Process provides that “all

  investigations will be thorough, reliable, and impartial” and that a Responding Party has

  the “right to a fundamentally fair resolution, as defined in these processes.” (Doc#1-6.)

  For purposes of this Motion, the Court should consider three violations of this guarantee.

  See Doe v. Rollins College, 352 F. Supp. 3d 1205, 1212 (M.D.Fla. 2019) (denying motion

  to dismiss where student “identified specific provisions of the Sexual Misconduct Policy

  that Rollins purportedly breached and facts alleging how the breach occurred”).

        First, the Report contained significant errors. The most notable example is that

  the Report improperly relied upon medical records provided by Jane Roe. The

  investigator credited a claim by Jane Roe that she had genital tearing – yet the medical

  records do not show this. (Meyers-Parker Depo., Doc#87-2 at 163.) The investigator

  also credited an alleged “diagnosis” in the report of sexual assault – but this was just a

  reason given by Jane Roe for the examination, and not a conclusion by the medical

  personnel. The ERAU employee whogranted the appeal explained the error:

        Q So why was it problematic that the medical records were used in this
        particular case?
        A The medical records that were utilized came from a center that typically
        advocates for the complainant. Therefore, the diagnosis on the medical
        documentation was not necessarily a medical diagnosis but what the
        complainant went in to see the medical provider for.

  (Frost Depo. Doc#87-4at 51,) The ERAU employee added, “I would say that there's

  concerns aboutpotential bias for using the [medical] report.” (Frost Depo. Doc#87-4at 52.)

     Second, the ERAU Title IX Coordinator and Investigator were biased. The ERAU

  employee who granted the appeal indicated her belief that the Report was biased, in part,

                                             14
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 15 of 20 PageID 2409




  based on gender. (Frost Depo., Doc#87-4 at 44.) She set forth five different sources of

  error/bias in an April 14, 2020 email and testified about her concerns “about failure to

  follow procedures.” (Frost Depo., Doc#87-4 at 50-52, 81; April 14, 2020 Email, Doc#87-

  10.) John Doe’s faculty advisor initially claimed that the process was fair and unbiased.

  However, she later admitted that she told Plaintiff “there was bias in some of what I saw.”

  (Steinhauer Depo., Doc#87-3 at 46. See also Id. at 49 (“the Coordinator was showing

  some bias”).)

            Discovery revealed that the source of this bias was a desire by the Investigator

  and Title IX Coordinator to “believe the victim.” Training materials produced by ERAU

  indicate that the Title IX Coordinator and Investigator teach others in the ERAU

  community that “We need to believe survivors because it is their truth they are speaking.”

  (Training at ERAU_002683 (emphasis in original).)18 The Title IX Coordinator testified to

  this her deposition. (Dammer Depo., Doc#87-1 at 44.) Yet, when John Doe submitted a

  complaint, he was not treated as a victim. Instead, Dammer admitted she “did not believe

  him.” (Dammer Depo., Doc#87-1 at 53.) Bryan Lambert, an experienced attorney who

  served as John Doe’s advisor, confirms this disparate treatment:

            I believe that ERAU officials were biased against John Doe. I have been
            involved in numerous investigations of sexual misconduct and, as a result, I
            believe that I can tell when an investigator has reached a conclusion before
            theinvestigation even started. This is how ERAU treated John Doe.

  (Doc#4-2, PageID#132-133.)

            Perhaps the most egregious example of bias is the fact that ERAU declined to

  consider sworn statements provided by John Doe to the Investigator. John Doe’s counsel

  writes:

               I assisted John Doe in obtaining sworn statements from witnesses who
               supported John Doe’s version of events and undermined the credibility of
                                                15
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 16 of 20 PageID 2410




            Jane Roe. ERAU officials initially declined to accept the statements, then,
            upon John Doe’s objection, relented…

  (Doc#4-2, PageID#133.) Disturbingly, the Report explains that the statements would not

  be given full consideration, in part, because they came from an attorney; the investigator

  then falsely accused John Doe and his counsel of “coaching the witnesses.” All witnesses

  specifically denied being coached, yet the Report states:

            Since [the witnesses] had met with the attorney and his staff before they
            came to meet the title IX Investigator, it is likely they had been coached
            or told what to focus on in their statements by either the attorney or the
            respondent.

  (Report at 51.) This impertinent accusation was based on zero evidence; the

  Investigator admitted at her deposition that she could not support this claim! (Meyers-

  Parker Depo, Doc#87-2. at 195-203.) Finally, when confronted with the seriousness

  of the accusation, she admitted her error: “I do not think I should have used the term

  ‘likely.’” (Meyers-Parker Depo. at 203.) The Title IX Coordinator also testified that she

  was not aware of any such coaching. (Dammer Depo., Doc#87-1 at 129.)

  E.     Plaintiff Will Suffer Irreparable Harm

         The Affidavit of John Doe describes the irreparable harm Plaintiff will suffer if a

  temporary restraining order and preliminary injunction are not granted. (Doc#4-1;

  PageID#130-131.) The imposition of discipline by ERAU would deny Plaintiff the benefits

  of education at his chosen school, would damage his academic and professional

  reputation, would prevent him from competing athletically, and would resultin the loss of

  a scholarship. The discipline also may affect his ability to enroll at other institutions of

  higher education and to pursue a career. This has been found to constituteirreparable

  harm. In Doe v. Univ. of Cincinnati, the Sixth Circuit observed that asuspended student

  would “suffer reputational harm both on and off campus based on a finding rendered after

                                              16
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 17 of 20 PageID 2411




  an unfair hearing.” 872 F.3d 393 at *29. The Fifth Circuit in Plummer observed that

  sanctions imposed by a university could have a “substantial lasting impact on [students’]

  personal lives, educational and employment opportunities, and reputations in the

  community.” 860 F.3d at 773, citing Doe v. Cummins, 662 F. App'x437, 446 (6th Cir.

  2016). Another court observes that this satisfies the irreparable harm prong of the

  preliminary injunction inquiry:

         The court concludes plaintiff has also demonstrated that he will suffer
         irreparable harm if the injunction is denied. The loss of educational and
         career opportunities he will encounter if not reinstated and allowed to
         graduate is not readily compensable in money damages.

  Ritter, 2016 U.S. Dist. LEXIS 60193, at *8.

         Plaintiff’s claims cannot be fully compensated with money damages. Doe v. Univ.

  of Michigan, 325 F. Supp. 3d at 829 (“Money damages cannot compensate Plaintiff for

  thereputational harm he has already suffered and will continue to suffer as a consequence

  of sexual assault allegations.”); Haney v. W. Chester Univ., E.D.Pa. No. 18-02456, 2018

  U.S. Dist. LEXIS 138639, at *28 (Aug. 16, 2018) (“Expulsion also is likely to affect

  Plaintiff's ability to enroll at other institutions of higher education and to pursue a career.

  Neither money damages nor any other legal remedy can compensate for these injuries.”).

  F.     No Harm To Third Parties And A TRO Is In The Public Interest

         An injunction will not cause any harm to third parties or Defendant. Defendant

  remains able to enforce its rules and regulations in a manner consistent with its policies

  and student handbook. On the other hand, the failure to grant an injunction would harm

  the public because it would permit Defendant to ignore both Title IX and its policies with

  respect to all current and future students on an ongoing basis while this case is resolved,

  which necessarily would cause substantial, irreparable harm to those students.

                                                17
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 18 of 20 PageID 2412




          Plaintiff has a substantial likelihood of success on his Title IX claim. See supra.

  Courts have observed that the enforcement of Title IX, like other civil rights statutes, is in

  the public interest. Dodds v. United States Dept. of Edn., 845 F.3d 217, 222 (6th Cir.

  2016) (“The district court issued the injunction to protect Doe's… civil rights [under Title

  IX], a purpose that is always in the public interest.”), citing Cohen v. Brown Univ., 991

  F.2d 888, 906 (1st Cir.1993) (“the overriding public interest lay in the firm enforcement of

  Title IX”).

          Plaintiff also has a substantial likelihood of success on his breach of contract claim.

  See supra. Enforcement of contracts is in the public interest, generally – but more so

  when there is a disparity in power and resources between students and an educational

  institution. See Talk Fusion, Inc. v. Ulrich, M.D.Fla. No. 8:11-CV-1134, 2011 U.S. Dist.

  LEXIS 74549, at *16 (June 21, 2011) (“a preliminary injunction would affirmatively serve

  the public interest by… upholding the terms of enforceable contracts”); Internatl. Hair &

  Beauty Sys., LLC v. Simply Organic, Inc., M.D.Fla. No. 8:11-cv-1883, 2011 U.S. Dist.

  LEXIS 127336, at *29 (Sep. 26, 2011) (“a preliminary injunction would affirmatively serve

  the public interest by preserving faith in the contractual agreements that businesses

  routinely make with their employees [and] by upholding the terms of enforceable

  contracts…”); TRO. Variable Annuity Life Ins. Co. v. Antoniadis, M.D.Fla. No. 8:12-cv-

  1980, 2012 U.S. Dist. LEXIS 124200, at *3 (Aug. 31, 2012) (same).

  G.      Nominal Bond Should Be Imposed

          Federal R. Civ. P. 65(C) provides that “The court may issue a preliminary injunction.

  . . only if the movant gives security in an amount that the court considers proper to pay

  the costs and damages sustained by any party found to have been wrongfully enjoined



                                                18
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 19 of 20 PageID 2413




  or restrained.” Defendant is an educational institution. Accordingly, because money is not

  an issue for Defendant and the school is not likely to suffer any potential losses if an

  injunction is granted, this Court should set surety in the nominal amount of $1. See Doe

  v. Cincinnati, 223 F. Supp. 3d 704 (“The Court sets a bond in the nominal amount of $1.”);

  Ponce v. Socorro Indep. Sch. Dist., 432 F. Supp. 2d 682, 707 (W.D. Tex. 2006) (setting

  a nominal bond of one hundred dollars because the evidence indicates that Defendant

  will suffer little, if any, damage by the issuance of the preliminary injunction), rev’d on

  other grounds 508 F.3d 765 (5th Cir. 2007).

                                       CONCLUSION

         This Court should issue a Temporary Restraining Order allowing Plaintiff to remain

  a student at Embry Riddle Aeronautical University (“ERAU”) while this Court considers

  the Motion for a Preliminary Injunction.


                                                   FOR PLAINTIFF:

                                                   /s/ Joshua Engel
                                                   JOSHUA ADAM ENGEL (OH 0075769)
                                                          (TRIAL COUNSEL)
                                                          Pro hac vice
                                                   ANNE TAMASHASKY (OH 0064393)
                                                          Pro hac vice
                                                   ENGEL AND MARTIN, LLC
                                                   4660 Duke Drive, Ste. 101
                                                   Mason, OH 45040
                                                   (513) 445-9600
                                                   (513) 492-8989 (Fax)
                                                   engel@engelandmartin.com

                                                   Lori A. Sochin (FL 013048)
                                                   LUBELL | ROSEN
                                                   1 Alhambra Plaza, Suite 1410
                                                   Coral Gables, FL 33134
                                                   (305) 655-3425
                                                   (305) 442-9047
                                                   las@lubellrosen.com

                                              19
Case 6:20-cv-01220-WWB-LRH Document 134 Filed 08/31/21 Page 20 of 20 PageID 2414




                                  CERTIFICATE OF SERVICE

          This certifies that the foregoing was filed electronically on August 31, 2021. Notice
  of this filing will be sent to all parties by operation of the Court’s electronic filing system.


                                                     ____/s/ Joshua Engel ______
                                                     Joshua Adam Engel (Ohio No.
                                                     0075769)
                                                           pro hac vice




                                CERTIFICATION OF COUNSEL
         Pursuant to the Court’s January 13, 2021 Standing Order, this document is in 12-
  point Arial typeface, including all indented quotations, footnotes, and endnotes.
          Pursuant to Local Rule 3.01(g), the undersigned counsel certifies that before filing
  this Motion counsel DID NOT confer with counsel for the opposing party in a good faith
  effort to resolve the issues raised by the motion and obtain the relief sought without court
  action. This Motion seeks injunctive relief and therefore is exempt from the applicable
  Rule.


                                                     ____/s/ Joshua Engel ______
                                                     Joshua Adam Engel (Ohio No.
                                                     0075769)
                                                           pro hac vice




                                                20
